Third District Court of Appeal
                               State of Florida

                           Opinion filed April 24, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1997
                         Lower Tribunal No. 14-21348
                             ________________

                               Jeffrey Epstein,
                                    Appellant,

                                        vs.

                   Jean-Luc Brunel, individually, and
                   MC2 Model & Talent Miami, LLC,
                                    Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Rodney Smith, Judge.

      Link & Rockenbach, P.A., and Scott J. Link, and Kara Berard Rockenbach
(West Palm Beach), for appellant.

     Joe Titone (Pompano Beach), for appellees.


Before EMAS, C.J., and SCALES, and LINDSEY, JJ.

     LINDSEY, J.
      Appellant, Jeffrey Epstein, defendant below, appeals a non-final order,

which determined service of process was proper and ordered Epstein to file an

answer or response to the complaint filed by Appellees, Jean-Luc Brunel

(“Brunel”) and MC2 Model & Talent, LLC (“MC2”), plaintiffs below, within 20

days. Because Brunel and MC2 did not strictly comply with the service of process

requirements, we reverse.

I.    JURISDICTION

      The issue before us is whether service of process on Epstein was valid. See

Fla. R. App. P. 9.130(a)(3)(C)(i) (authorizing appellate review of non-final orders

determining jurisdiction of the person); Philip J. Padovano, 2 Fla. Prac., App. Prac.

§ 24:6 (2018 ed.) (“As used in Rule 9.130(a)(3)(C)(i), jurisdiction of the person

refers exclusively to the validity of service of process or the applicability of the

long arm statute.”). As such, we have jurisdiction.

II.   BACKGROUND

      In January 2015, Brunel and his modeling agency, MC2, sued Epstein for

damages that allegedly resulted from notoriety and bad publicity generated by

criminal charges that had been brought against Epstein involving allegations of

unlawful sexual contact with a minor. According to the complaint, after criminal

charges were filed against Epstein, “Plaintiffs were widely implicated in the media




                                         2
as being ‘linked’ to Epstein. These false stories caused both Plaintiffs a tremendous

loss of business.”

      Brunel and MC2 attempted to serve Epstein at his residential address in New

York, but Epstein successfully moved to quash service. On October 5, 2016, the

trial court ordered Brunel and MC2 to serve Epstein within 120 days or the case

would be dismissed without prejudice.

      Epstein lives on Little St. James, a private island in the Virgin Islands.

However, Brunel and MC2 did not attempt to serve Epstein on Little St. James.

Instead, they served Jeanne Brenna, who Brunel and MC2 claim is an office

supervisor at Epstein’s Virgin Islands business address, on November 17, 2016. In

response, Epstein’s counsel promptly notified counsel for Brunel and MC2 that the

attempted service was, from their perspective, invalid under Florida law.

      Thereafter, Brunel and MC2 made no further attempts to serve Epstein, and

on March 16, 2017, moved in the trial court for a ruling on service of process.

Epstein maintained that service was improper and sought to dismiss the case.

Brunel and MC2 filed a second motion for a ruling on service of process on

October 16, 2017, and Epstein again responded in opposition. The trial court held

a hearing on September 14, 2018, and on September 17, it entered the order now

under review, which denies Epstein’s motion to dismiss and orders him to file his

answer or response within 20 days. This timely appeal followed.

                                         3
III.   ANALYSIS

       Ordinarily, service of process is governed by section 48.031(1)(a), Florida

Statutes (2018), which provides as follows:

             (1)(a) Service of original process is made by delivering
             a copy of it to the person to be served with a copy of the
             complaint, petition, or other initial pleading or paper or
             by leaving the copies at his or her usual place of abode
             with any person residing therein who is 15 years of age
             or older and informing the person of their contents.
             Minors who are or have been married shall be served as
             provided in this section.

       Brunel and MC2 did not attempt to serve Epstein at his “usual place of

abode” in the Virgin Islands. Instead, they attempted substitute service pursuant to

section 48.031(2)(b):

             (b) Substitute service may be made on an individual
             doing business as a sole proprietorship at his or her
             place of business, during regular business hours, by
             serving the person in charge of the business at the time of
             service if two attempts to serve the owner have been
             made at the place of business.

(Emphasis added).

       It is well-established in Florida that the service of process requirements must

be strictly complied with. See, e.g., Ingenieria y Exportacion de Tecnologia S.L. v.

Freytech, Inc., 210 So. 3d 211, 213 (Fla. 3d DCA 2016) (“Strict construction of,

and compliance with, statutes governing service of process is required.” (quoting

Bennett v. Christiana Bank & Trust Co., 50 So. 3d 43, 45 (Fla. 3d DCA 2010)));

                                          4
Robles-Martinez v. Diaz, Reus & Targ, LLP, 88 So. 3d 177, 179 (Fla. 3d DCA

2011) (“Service made under the substitute service provisions of section 48.031,

Florida Statutes, must be strictly complied with, and these provisions are to be

strictly construed.”).

      Here, service of process was improper because Brunel and MC2 did not

strictly comply with section 48.031. In order for substitute service to be made

under section 48.031(2)(b), an individual must be doing business as a sole

proprietorship. Brunel and MC2 concede that Epstein is not the owner of a sole

proprietorship, so substitute service under 48.031(2)(b) is unavailable.1

      Brunel and MC2 attempt to excuse strict compliance by arguing that the

legislature could not have contemplated a lifestyle like Epstein’s. But Brunel and

MC2 never tried to serve Epstein at his place of abode.2 Moreover, as explained in

1 Service was improper for a number of other reasons. For instance, even if
Epstein were doing business as a sole proprietorship, section 48.031(2)(b) requires
two attempts to serve the owner at the place of business before serving the person
in charge. The process server’s affidavit reflects that only one attempt was made
to serve Epstein.
2 In his memorandum in opposition to Brunel and MC2’s motion for ruling on
service of process, Epstein claims that service of process on Little St. James was
possible:

             The motion and notice filed by Plaintiffs assert that
             service is impossible on Little St. James, because this is a
             private island. Such assertion is absurd on its face, as
             service of process takes place routinely on private
             property. Little St. James is one of several residential
             cays in the U.S. Virgin Islands. The mode of
                                          5
cases that Brunel and MC2 themselves rely on, even if Epstein were avoiding

service, there are other methods of substitute service that would perhaps be more

applicable here. See Delancy v. Tobias, 26 So. 3d 77, 79 (Fla. 3d DCA 2010)

(holding that service pursuant to section 48.181(1), which allows for substitute

service on residents who conceal their whereabouts, was proper where plaintiff

made a showing of diligent inquiry to ascertain defendant’s whereabouts); Hull v.

Lending House, Inc., 19 So. 3d 404 (Fla. 3d DCA 2009) (finding record evidence

that service of process by publication pursuant to section 49.021 was appropriate

because defendant’s residence was inaccessible and the process server could not

gain access by any reasonable means).

IV.   CONCLUSION



            transportation to such cays may be by boat rather than
            car, but certainly service of process is possible on any of
            them. Access to such cays by boat is commonplace in the
            U.S. Virgin Islands, and Little St. James is well-
            identified and easily located on any map. As is evident
            from the photograph of Little St. James provided by
            Plaintiffs in connection with their motion, the Island
            features a sizable dock by which those arriving by boat
            may access the Island. That dock effectively serves as the
            front door to Little St. James, and as with any private
            residence, there was absolutely nothing preventing a
            process server from proceeding to the front door and
            inquiring of Mr. Epstein. Access to Little St. James was
            certainly available in this case and should have been
            attempted, but never was.

                                        6
      Because Brunel and MC2 failed to strictly comply with the service of

process requirements, we reverse the order on appeal and remand for entry of a

dismissal, without prejudice.3

      Reversed and remanded with instructions.




3 The trial court’s October 5, 2016 Order granted Plaintiffs 120 days to serve
Epstein. The Order further stated that if Plaintiffs failed to serve Epstein within the
120 days, the case would be dismissed without prejudice.
                                          7